Citation Nr: 0125935	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  99-25 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date earlier than June 22, 1990 
for the grant of a permanent and total disability rating for 
pension purposes. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in January 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia, which granted a 
permanent and total disability rating for pension purposes, 
and assigned an effective date of June 22, 1990.  In November 
1999, the veteran entered notice of disagreement with the 
effective date assigned by this decision; the RO issued a 
statement of the case in December 1999; and the veteran 
entered a substantive appeal, on a VA Form 9, which was 
received in December 1999. 

The issue of whether the Board committed clear and 
unmistakable error in an August 24, 1989 decision to deny an 
appeal for a permanent and total disability rating for 
pension purposes is a separately docketed issue which is 
addressed in a separate decision by the Board.  
 

FINDINGS OF FACT

1.  An August 24, 1989 Board decision denied an appeal for a 
permanent and total disability rating for pension purposes.  

2.  On June 22, 1990, the RO received the veteran's 
application to reopen his claim for a permanent and total 
disability rating for pension purposes.  

3.  The veteran did not have a physical or mental disability 
which was so incapacitating that it prevented him from filing 
a disability pension claim for at least the first 30 days 
immediately following the date, after August 24, 1989, on 
which he became permanently and totally disabled.


CONCLUSIONS OF LAW

1.  The August 24, 1989 Board decision denying an appeal for 
a permanent and total disability rating for pension purposes 
is final.  38 U.S.C.A. § 7104(a), (b) (West 1991); 38 C.F.R. 
§ 20.1100 (2000).

2.  The criteria for an effective date prior to June 22, 
1990, for the grant of a permanent and total disability 
rating for pension purposes, have not been met.  
38 U.S.C.A. §§ 5108, 5110 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.156, 3.400 (2000); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
examination when such examination may substantiate 
entitlement to the benefits sought, as well as notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations 
implementing the Veterans Claims Assistance Act of 2000.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The Board finds that the duties to notify and assist the 
veteran under the Veterans Claims Assistance Act of 2000 have 
been met.  By a December 1999 statement of the case, the 
veteran was notified of the legal requirements to 
substantiate a claim for an earlier effective date.  The 
Board finds that the RO has obtained all relevant 


records or other evidence which might be relevant to the 
veteran's claim, including a transcript of the June 1989 
Board hearing.  The veteran has not identified any additional 
records or other evidence which has not been obtained.  
Accordingly, no further notice to the veteran or assistance 
in acquiring additional evidence is required by the new 
statute and implementing regulations.  

The veteran contends that an effective date earlier than June 
22, 1990 should be awarded for the grant of a permanent and 
total disability rating for pension purposes.  He 
specifically contends that the effective date should be June 
1, 1987, the date he first filed a claim for a permanent and 
total disability rating for pension purposes.  Through his 
representative, the veteran contends that an earlier 
effective date is warranted because his emotional 
disabilities were as severe when he filed his original 
pension claim in July 1987 as they were on June 22, 1990 when 
he filed his application to reopen a claim for pension.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A.  § 5110(a) (West 1991), which 
provides that, unless specifically provided otherwise, the 
effective date of an award based on a claim of pension 
reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  The 
general implementing regulation provides that the effective 
date of an award of pension based on a claim reopened after 
final disallowance is the date of receipt of claim, or the 
date entitlement arose, whichever is later, except as 
otherwise provided.  38 C.F.R. 
§ 3.400(b)(ii)(A) (2000).  The regulations more specifically 
provide that, for reopened claims, the effective date is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(r) (2000).  A reopened 
claim is defined as any application for a benefit received 
after final disallowance of an earlier claim.  38 C.F.R. 
§ 3.160 (2000).

In this case, the veteran's original claim for a permanent 
and total disability rating for pension purposes was received 
by VA on July 31, 1987.  The veteran appealed 


the RO's denial of this benefit, and an August 24, 1989 Board 
decision denied an 
appeal for a permanent and total disability rating for 
pension purposes.  The August 24, 1989 Board decision, which 
was based on the evidence which was of record at that time, 
represents a final determination.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1100.

It is noted that in a separate decision, issued 
simultaneously with the current decision, the Board found 
that an August 24, 1989 Board decision which denied a 
permanent and total disability rating for pension purposes 
did not contain clear and unmistakable error.

After the final August 1989 Board decision, on June 22, 1990, 
the RO received the veteran's application to reopen his claim 
for a permanent and total disability rating for pension 
purposes.  See 38 C.F.R. § 3.160.  The veteran appealed the 
RO's November 1990 rating decision denial of pension claim.  
During the course of the appeal, in a January 1999 rating 
decision, the RO granted a permanent and total disability 
rating for pension purposes.  In the January 1999 rating 
decision, the RO assigned an effective date of June 22, 1990, 
the date of receipt of the veteran's application to reopen a 
claim for pension, to which the veteran entered notice of 
disagreement to initiate the effective date issue now on 
appeal to the Board.

After a review of the evidence, the Board finds that the 
general statutory and regulatory provisions are determinative 
in this veteran's appeal for an earlier effective date for 
pension.  The veteran's application to reopen a claim for 
pension was received by the RO on June 22, 1990.  The 
effective date statute's general provision is that the 
effective date of an award based on a claim of pension 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor which, in 
this case, is the currently assigned effective date of June 
22, 1990.  38 U.S.C.A. § 5110(a).  The controlling 
implementing regulations also provide that the effective date 
of an award of pension based on a claim reopened after final 
disallowance is the date of receipt of claim (June 22, 1990), 
or the date entitlement arose, whichever 


is later.  38 C.F.R. § 3.400(b)(ii)(A).  The RO found that 
the veteran was disabled 
for gainful employment at the time of the filing of the June 
1990 claim therefor, and the Board does not disagree with 
this conclusion.  The more specific controlling regulation 
provides that, for reopened claims, the effective date is the 
date of receipt of claim, in this case June 22, 1990, or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r).   

A statutory and regulatory exception with regard to the 
effective date for an award of pension is that, if a veteran 
is permanently and totally disabled and is prevented by a 
disability from applying for disability pension for a period 
of at least 30 days beginning on the date on which the 
veteran became permanently and totally disabled, and the 
veteran applies for a retroactive award within one year of 
such date, the effective date is the date of application or 
the date on which the veteran became totally and permanently 
disabled, whichever is to the advantage of the veteran.  
38 U.S.C.A. § 5110(b)(3)(A), (B) (West 1991); 38 C.F.R. 
§ 3.400(b)(ii)(B) (2000). 

Although the veteran contends generally that his entitlement 
to pension arose prior to the date of claim on June 22, 1990, 
the statutory and regulatory exception to the general rule is 
not invoked in this veteran's case.  As there was a prior 
final Board decision on August 24, 1989 which denied an 
appeal for a permanent and total disability rating for 
pension purposes, any date on or prior to that Board decision 
may not be considered in determining either permanent and 
total disability or an incapacity which might have prevented 
the veteran from filing a claim for a retroactive award of 
pension.   Therefore, the only period for consideration of 
this exception is for the period after August 24, 1989 and 
prior to June 22, 1990.  With regard to this period, the 
veteran has not alleged or shown that he had a physical or 
mental disability which was so incapacitating that it 
prevented him from filing a disability pension claim for at 
least the first 30 days immediately following the date on 
which he became permanently and totally disabled, and the 
evidence does not otherwise demonstrate such incapacity which 
would have prevented the veteran from filing a claim for 
pension.  For the period after August 24, 1989 and prior to 


June 22, 1990, the evidence also does not demonstrate that, 
within one year from 
the date on which the veteran became permanently and totally 
disabled, he filed a claim for a retroactive award.  
Therefore, for the period beginning after August 24, 1989 and 
prior to June 22, 1990, the statutory and regulatory 
exceptions are not determinative in this case.  38 U.S.C.A. 
§ 5110(b)(3)(A), (B) (West 1991); 38 C.F.R. 
§ 3.400(b)(ii)(B).  

As there was a prior final Board decision in August 1989, the 
date prior to that Board decision when the veteran first 
filed an original claim for a permanent and total disability 
rating for pension purposes, July 1987, is not relevant in 
determining the question of an effective date; the applicable 
provisions of law and regulation pertaining to the date of 
reopened pension claims, and not original pension claims, 
must be applied.  See 38 C.F.R. § 3.400(r).  Likewise, with 
regard to the veteran's contention that his symptomatology 
was the same at the time he filed a reopened claim in June 
1990 as at the time of his original pension application in 
July 1987, as there is a prior final August 1989 Board 
decision denial of an appeal for pension, the controlling law 
and regulation in this case are clear.  A straightforward 
application of the relevant law and regulation demonstrates 
that the proper effective date for an award based on a claim 
of pension reopened after final adjudication is June 22, 
1990, the date of receipt of the veteran's reopened claim for 
pension.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r). 

The United States Court of Appeals for Veterans Claims has 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  For these reasons, the Board must find that 
the criteria for an effective date prior to 
June 22, 1990, for the grant of a permanent and total 
disability rating for pension purposes, have not been met.  
38 U.S.C.A. §§ 1155, 5110; 38 C.F.R. § 3.400. 


	(CONTINUED ON NEXT PAGE)




ORDER

An appeal for an effective date earlier than June 22, 1990, 
for the grant of a permanent and total disability rating for 
pension purposes, is denied. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

